``				Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
A search for prior art does not result in a prior art, covering the subject matter of independent claim 1and dependent claims 2-10.

Independent claim 1 drawn to a diamine derivative of Meldrum acid of the following formula:

    PNG
    media_image1.png
    156
    339
    media_image1.png
    Greyscale

Where R1 and R2 can be represented by aliphatic or aromatic hydrocarbon or ether , ester or amino group.

The closest prior art found is represented by the following references:

I. Wu et al (Utilization of a Meldrum’s acid towards functionalized fluoropolymers possessing dual reactivity for thermal crosslinking and post-polymerization modification, Chem. Commun., 2015, 51, 9220-9222).
Wu teaches a monomer of the following formula:

    PNG
    media_image2.png
    97
    209
    media_image2.png
    Greyscale

(see Scheme 2 at page 9221).
Thus, even though Wu teaches difunctional monomer, capable for polymerization, the reference fails to teach a diamine based on Meldrum acid.

II. Oohashi et al (US 7146909).
Oohashi discloses a compound of the following formula:

    PNG
    media_image3.png
    133
    123
    media_image3.png
    Greyscale
 
wherein R1 to R4 each independently represents a hydrogen atom, an alkyl group, an aryl group, an alkenyl group, an alkynyl group, a halogen atom, an acyl group, an alkyloxy group, an alkenyloxy group, an alkynyloxy group, an aryloxy group, a sulfonyl group, a sulfinyl group, an alkoxycarbonyl group, an 
aryloxycarbonyl group, an alkylthio group, an arylthio group, an acyloxy group, a sulfonyloxy group, a carbamoyloxy group, an amino group, a carbamoyl group, a sulfamoyl group, a hydroxyl group, a nitro group, a cyano group, a carboxyl group or a heterocyclic group.

Moreover, Oohashi teaches a Compound (C-1), where R1 and R2 represented by  Methyl groups (see 55:60).

However, the reference fails to teach a diamine, linked to Meldrum acid with aliphatic or aromatic hydrocarbon or ether , ester or amino group.

III. Toth et al (Hu 225528).
 
Toth teaches the following compound:


    PNG
    media_image4.png
    167
    232
    media_image4.png
    Greyscale
 

However, there is no indication in Toth’s disclosure  that R0 and R2 are amines.


IV. Norenberg et al (US 20050256313), cited in IDS.
Norenberg teaches a compound of the following formula:

    PNG
    media_image5.png
    134
    144
    media_image5.png
    Greyscale

where 
R1 is hydrogen or a linear or branched, substituted or
unsubstituted C-Co-alkyl group;
R2 is hydrogen or -CH3;
l is  0 or 1,
one of the substituent pairs R, R and R, R is =O, 
R7 and R8 can be -NR16R17, where R16 and R17 can be represented by Hydrogen (see claim 1).

However, Norenberg does not teach the claimed formula. 

As a result, independent claim  1 is allowed. 
Since claims 2-10 depend on claim 1, they are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





GL
/GREGORY LISTVOYB/Primary Examiner, Art Unit 1765